Citation Nr: 1433065	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-41 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for asthma.

2.  Entitlement to service connection for a pulmonary disability, to include asthma.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee disability.

4.  Entitlement to an effective date prior to August 7, 2007 for the assignment of a 20 percent rating for service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Specifically, in a March 2009 rating decision, the RO granted an increase from 10 to 20 percent for the service-connected left ankle disability, effective as of August 7, 2007 and found that new and material evidence had not been received to reopen a claim for service connection for asthma.  Within a year of this decision, the Veteran filed a notice of disagreement (NOD) to the effective date assigned to the increase in rating and the denial of the application to reopen the claim for service connection.  In April 2009, the RO issued a rating decision granting service connection for a left knee disability, assigning a 10 percent rating.  The Veteran filed an NOD to the initial rating assigned.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge; a transcript of this hearing has been associated with the Virtual VA component of the Veteran's claims file.

After the hearing, the Veteran submitted additional records relevant to the application to reopen the claim for service connection for asthma.  Although it is unclear whether a waiver of consideration by the Agency of Original Jurisdiction (AOJ) applies to these later submitted documents, as this claim is being remanded, the AOJ can consider these records in the first instance.

In considering the Veteran's claim in appellate status, the Board had documents originally written in Spanish translated to English.  The original documents and the translations of these documents are now of record.

As discussed in greater detail below, the Board finds the claim for service connection for asthma should be considered on a de novo basis due to the submission of relevant service treatment records during the pendency of the current appeal.  See 38 C.F.R. § 3.156(c).  As the claim was developed and certified on the basis of whether new and material evidence has been received, the Board retained this characterization of the initial jurisdictional issue for purposes of the title page.  As the recently service treatment records require reconsideration of the merits of this claim, however, the Board also lists the claim to be reconsidered separately on the title page.  Further, although the Board is cognizant that the RO has denied related claims, to include entitlement to service connection for chronic obstructive pulmonary disease (COPD), that the Veteran did not appeal, based on the Veteran's assertions that she generally has a pulmonary disease attributable to service, the Board has broadened the issue to be reconsidered to contemplate this more general assertion.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for a pulmonary disability on the merits and the issue of an initial rating in excess of 10 percent for the service-connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO found new and material evidence had not been submitted to reopen a claim for service connection for asthma; although the Veteran filed an NOD to this decision, the Veteran did not contest the RO's decision and she did not timely perfect an appeal following the May 2006 statement of the case.

2.  Evidence subsequently added to the claims file includes service treatment records that document treatment for breathing problems and medication for such.  These relevant treatment records that have been added to the file require further reconsideration of the claim.

3.  In a May 2006 rating decision, the RO granted an earlier effective date of July 13, 2000 for the 10 percent rating assigned to the service-connected left ankle disability; the RO notified the Veteran that this was a complete grant of the benefit sought as to the effective date assigned to the 10 percent rating.

4.  On August 7, 2007, more than a year following the May 2006 rating decision, the Veteran filed a claim for increase in the left ankle disability.

5.  There is no private or VA treatment or Veteran's description of increase in disability in the year prior to the August 7, 2007, and thus, an increase was not factually ascertainable in the year prior to receipt of the claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that found new and material evidence had not been received to reopen the claim for service connection for asthma is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§  3.104, 20.302, 20.1103 (2013).

2.  As relevant service treatment records were received subsequent to June 2005, the claim for service connection for asthma should be reconsidered.  38 U.S.C.A. §§ 501, 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).

3.  The criteria for an effective date prior to August 7, 2007 for the assignment of a 20 percent rating for service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.157, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence:  Asthma

As outlined above, the claim for service connection for asthma was certified as an application to reopen on the basis of new and material evidence.  Preliminarily, the Board notes, based on that the finding that the issue should be reconsidered on the merits is completely favorable to the Veteran's appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

In August 2001, the RO originally denied the claim for service connection for asthma.  In a December 2002 rating decision, the RO reopened the claim but denied it upon the merits.  Following the Veteran's filing of an NOD, the RO issued a May 2004 statement of the case, but the Veteran did not perfect this appeal.  Based on the Veteran again filing for service connection, the RO, in a June 2005 rating decision, found that the submitted evidence was not new and material.  Although the Veteran again filed an NOD, and the RO issued a May 2006 statement of the case, the RO found that the Veteran had not perfected an appeal of this claim.  Specifically, following the Veteran's submission of a statement on a VA Form 9, Substantive Appeal, in March 2008 (which was following the initiation of the current appeal before the Board), the RO issued a March 2008 letter informing the Veteran that the VA Form 9 was not timely.  The Veteran did not appeal this finding of an untimely VA Form 9.  See 38 C.F.R. §§ 20.200, 20.302 (2013).  Thus, the Board finds that the June 2005 rating decision was final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104. 20.302, 20.1103 (2013).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

However, in addition to the above provision, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  

The Veteran filed her current claim that led to this perfected appeal in August 2007.  In prior denials, the RO has noted that the Veteran's service treatment records were incomplete, with a notation of lost records from Foreign Service.  At the time of her Board hearing, she testified that she had recently found copies of her service treatment records in a trunk among her mother's possessions and submitted these records.  See Board Hearing Transcript, page 5.  The submitted service treatment records include records dated in 1987, during active service, documenting treatment for a breathing problem and the providing of medication and inhalers for the same. 

Without regard to the other evidence that the Veteran has submitted during the pendency of this appeal, the Board finds that the evidence in the form of service treatment records documenting  breathing problems and treatment with medication for breathing problems is directly relevant to the claim on appeal.  That is, this evidence contained in the service treatment records provides evidence of a possible pulmonary disability in service, and this evidence existed at the time of the original denial, but was not on file when the claim was originally decided.

Thus, under 38 C.F.R. § 3.156(c), the Board finds that the claim should be reconsidered.  As discussed in greater detail in the below remand, the Veteran has not been provided a VA examination that evaluates whether the Veteran has a pulmonary disability attributable to service.  Upon remand, the Veteran should be provided such.  The claim for service connection for asthma is to be reconsidered.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).


II. Earlier Effective Date:  Left Ankle

A.  Due Process Considerations

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board observes that the Veteran has appealed with respect to the propriety of the effective date assigned for the 20 percent rating assigned to her left ankle disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and VA examinations, as well as private treatment records.  In addition, the claim file contains her statements in support of her claim.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

The Board further notes that the current effective date assigned for the 20 percent rating was assigned based on the date of receipt of the claim on appeal.  As discussed below, the evidence does not indicate treatment for the disability within a year prior to claim, although the Veteran's treatment records from this period are of file.  Further, the claim filed prior to August 7, 2007 was final.  As such, the Board cannot identify any outstanding evidence that would be relevant to this claim, nor can it identify any other assistance that would aid in substantiating this claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that VA has satisfied the duty to notify and assist in this appeal under the VCAA.

In April 2013, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue of an earlier effective date and the Veteran responded with specific contentions regarding why she believed she was entitled to an earlier effective date.  As discussed below, the procedural history of this case precludes an assignment of such an earlier effective date.  Thus, the pertinent evidence related to this appeal stemming from the procedural history of this case is of file and the Veteran's contentions were elicited at the time of the hearing.  Considering the hearing transcript and considering the underlying evidence upon which this appeal turns, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

B.  Earlier Effective Date:  Factual Background & Analysis

In a May 2004 rating decision, the RO granted service connection for the left ankle condition, assigning a non-compensable rating as of July 13, 2000 (the date of her filing of the claim for service connection for the left ankle).  In a June 2005 rating decision, the RO increased the rating for the disability to 10 percent as of March 7, 2005.  

The Veteran filed a NOD to the effective date of the 10 percent rating.  In a May 2006 rating decision, citing that no VA examination that evaluated the severity of the disability was of file at the time of the initial grant and that a VA examination was completed within one year of the rating decision that granted service connection, the RO assigned an earlier effective date of July 13, 2000, the date of service connection.  The RO considered this a complete grant of the benefit sought based on the Veteran's contentions that the 10 percent rating should be effective from the date of claim, and the Board agrees.  

The Veteran filed her current claim for increase on August 7, 2007.  Following examination, the RO granted a 20 percent rating as of August 7, 2007.  The Veteran contends, in essence, that the 20 percent rating should be effective as of the original July 13, 2000 claim, asserting that her original claim never closed.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later." 38 C.F.R. § 3.400. 

Regarding the assignment of effective dates for increased rating claim, 38 C.F.R. § 3.400(o)(2) provides:  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o) (2).  Thus, if a claim is received after a Veteran received treatment for a service-connected disability, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b) (2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

Any communication or action, indicating intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b) (2). 

In a July 2009 letter, the Veteran contended that the August 7, 2007 effective date was arbitrarily given, and that her claim was open from the year 2000.  She indicated that she had repeatedly tried to explain the situation to RO employees.  At the time of her Board hearing, she detailed how she sought explanation as to why she had received a certain amount a month until 2007 and then a different amount from that time.  See Board Hearing Transcript, page 10.  She contended that the RO has improperly changed the date of her claim.  Id. at 11.

Reviewing the procedural history, the May 2006 rating decision in which the RO assigned a 10 percent rating effective as of the July 13, 2000 claim is final.  As noted, in this rating decision, the RO assigned a 10 percent rating from the original date of claim.  More than a year passed without the Veteran submitting or evidence otherwise being associated with the claims file that indicated a higher rating was warranted.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, contrary to the Veteran's assertions, her original claim became final and the effective dates assigned in this rating decision cannot be changed, except on the basis of CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not alleged CUE in any prior relevant decision.  See 38 C.F.R. § 3.105.

Instead, the Veteran's first communication after the May 2006 rating decision became final is the August 7, 2007 claim for increase, which is the current effective date for the claim.  The RO increased the rating based on the evidence of increased disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  There is no evidence of VA treatment or any lay statements dated within a year before this claim.  The Board cannot identify and the Veteran has not indicated any earlier informal claim for increase following the May 2006 rating decision becoming final.

As such, the Board can find no basis for an earlier effective for the assignment of the 20 percent rating.  The Board again notes that the Veteran's contention is that her original claim continues to be "open," but she has not asserted that the disability warranted a 20 percent rating prior to August 7, 2007; the Board can find no basis for a date of entitlement prior to this date based on the severity of the disability.  In short, evidence of an increase in disability after a claim for increase does not provide evidence that a prior rating was improper.  More importantly, however, as detailed above, the rating decision stemming from the original claim is final, and thus, the date of claim is the earliest date warranted for the effective date of the 20 percent rating.  This date is the effective date currently assigned.  Therefore, entitlement to an effective date prior to August 7, 2007 is not warranted.

For all the foregoing reasons, the Veteran's claim of entitlement to an effective date prior to August 7, 2007 for the assignment of a 20 percent rating for the service connected left ankle disability must be denied.  In reaching the conclusion to deny the claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

The appeal to reconsider the claim for service connection for asthma on the merits is granted; this claim in allowed to this extent only.

An effective date prior to August 7, 2007 for the assignment of a 20 percent rating for service-connected left ankle disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that all available records are of record and that VA has assisted the Veteran by obtaining VA opinions regarding all relevant questions.  See generally 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Regarding VA treatment records, the most recent VA treatment records on file are dated through August 2010.  Upon remand, the AOJ should seek updated VA treatment records from the San Juan, Puerto Rico VA Medical Center (VAMC).

As to the claim for service connection for a pulmonary disability, the claims file contains references to asthma, but also references to diagnoses of COPD and pulmonary emphysema.  As discussed above, the service treatment records include references to breathing problems.  In multiple statements, people who served with her or otherwise knew her during her service detail that her breathing problems began in service.  In one such June 2013 letter, a fellow service member detailed that the Veteran began experiencing breathing problems while serving in Germany.  He indicated that she was diagnosed as having asthma in service and sought emergency treatment during service for this disability on more than one occasion.  The service treatment records indicate she was treated with Theo-Dur.  Based on the Board's review of this evidence, the Board finds that VA has a duty to assist by providing a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The examiner should be cognizant, however, that a pulmonary disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from the use of tobacco products by the Veteran during military service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  The evidence indicates that the Veteran smokes cigarettes.

Regarding the claim for a higher initial rating for the service-connected left knee disability, the Veteran underwent examinations in August and September 2011 pursuant to a claim for special monthly compensation based on the need for aid and attendance.  In part, the Veteran was provided an August 2011 VA joints examination.  The Board first notes that this examination was provided after the last adjudication by the AOJ of the issue of a higher initial rating in an August 2010 statement of the case.  Review of this examination, however, also indicates that it has contradictory findings, both noting the Veteran's instability of the left knee (the symtpoms upon which the current rating is assigned) and also noting that there is no instability.  The Board finds that based on these inconsistencies that this examination in inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, this claim should be remanded for an additional examination that evaluates the severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the San Juan VAMC dated from August 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After completing the foregoing development (directives (1)) schedule the Veteran for a VA examination to determine the nature and etiology of the pulmonary disability.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

(A)  Note all the Veteran's pulmonary diagnoses.

(B)  For each of these diagnoses, indicate if it is at least as likely as not (i.e., 50 percent or greater probability) that the disability is attributable to service? 

The examiner should specifically consider the service treatment records documenting treatment for a breathing problem during active service and that the Veteran received the medication Theo-Dur.  The examiner should also consider the Veteran's lay testimony and the lay testimony of others, to include the August 2013 letter from a fellow service member, that assert that a pulmonary disability began in service.

The examiner should also consider that a Veteran's disability shall not be deemed to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from the use of tobacco products by the Veteran during military service.

A complete rationale must be provided for all opinions rendered.

3.  After completing the foregoing development (directives (1)) schedule the Veteran for a VA examination to determine the current level of severity of her service-connected left knee disability.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the disability to include range of motion testing and evaluation of any instability of the left knee.

The examiner is asked to discuss the impact of the Veteran's service-connected disability on the Veteran's ability to obtain and maintain employment.   

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans'  Appeals


Department of Veterans Affairs


